Citation Nr: 1719573	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-14 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES


1.  Entitlement to service connection for hemochromatosis.  

2.  Entitlement to service connection for disability of the skin, to include pre-cancerous skin of the arms, face, and chest, actinic keratosis, porphyria cutanea tarda, and melanoma.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.  He has verified service in the Republic of Vietnam during his military service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010, July 2015, and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

During the pendency of the appeal, the RO increased the disability rating for the Veteran's PTSD to 50 percent.  Because the RO did not assign the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran initially submitted a claim of entitlement to service connection for pre-cancerous skin of the arms, face, and chest.  Since then, he has perfected an appeal for a claim of entitlement to service connection for melanoma.  As explained in the Remand below, the Veteran has had multiple skin diagnoses prior to and during the current appeal.  Therefore, these issues have been recharacterized as on the title page of this decision to properly reflect all skin disorders for which the Veteran has been diagnosed during the course of this appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled); McClain v. Nicholson, 21 Vet. App. 319 (2007).

The issues of entitlement to service connection for a skin disorder and entitlement to an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hemachromatosis is not etiologically related to military service, to include exposure to herbicide agents.  

2.  The Veteran's tinnitus is etiologically related to military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemachromatosis are not met. 38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2016).

2.  The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The issues of entitlement to service connection for a skin disorder and increased rating for PTSD are remanded in the instant decision.  Thus, the Board will not discuss VA's duties to notify and assist for these claims.  For the Veteran's claim of entitlement to service connection for tinnitus, the Board grants the benefit sought.  Thus, any error in VA's duties to notify and assist for this claim is harmless.  

VA's duty to notify for the claim for hemachromatosis was satisfied by a March 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


In addition, for the issues decided herein, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his hemachromatosis. 

Next, a VA medical opinion and examination were not provided for the issue of service connection for hemachromatosis.  The Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own statements, that the hemachromatosis is associated with service, to include exposure to herbicide agents therein.  There is no evidence of hemachromatosis in active service or any association to service.  As such, VA's duty to provide an examination with an opinion is not triggered. See Waters, 601 F.3d 1274.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of appeals decided herein.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Next, presumptive service connection is available on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116 (a) (West 2014).  In this case the Veteran's records indicate Vietnam service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309 (e).

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).



	Hemachromatosis

The earliest evidence of record regarding hemachromatosis is in a December 1998 treatment note from Dr. L.S., who noted that the Veteran had an elevated iron levels in his medical history.  Shortly thereafter, the Veteran underwent liver biopsy in May 1999, confirming hemachromatosis.  Since then, the Veteran had been undergoing therapeutic phlebotomy every several months.  

The Board notes that there has not been a VA examination conducted in this claim.  The only opinions linking the currently diagnosed hemachromatosis to the Veteran's service are his own.  

Beginning, the Board notes that hemachromatosis is not listed as a presumptive disease in 38 C.F.R. § 3.309(e).  Thus, the Board finds that service connection is not warranted for hemachromatosis on a presumptive basis based on exposure to herbicide agents during service. 

As noted above, notwithstanding the provisions of §§ 3.307, 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee.  

In this case, there is no competent evidence to link the Veteran's diagnosed hemachromatosis with his military service.  The earliest evidence of record regarding hemachromatosis is in a December 1998 treatment note from Dr. L.S., who noted that the Veteran had a history of elevated iron levels.    

The Veteran's own assertions that the claimed hemachromatosis is related to service, to include herbicide exposure in service, are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, hemachromatosis, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diagnosing hemachromatosis requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  There is no evidence that the Veteran has medical expertise.  Therefore, the Board finds that the Veteran's lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for hemachromatosis.  

Absent any favorable evidence for the Veteran's claim, the Board finds that the preponderance of the evidence is against a finding that hemachromatosis is etiologically related to the Veteran's military service, to include exposure to Agent Orange.  Therefore, service connection is not warranted.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Tinnitus

The Veteran contends he has tinnitus as a result to exposure to acoustic trauma during his active military service.  

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran served in Vietnam and worked as a welder and heavy machinery operator.  There is evidence of record that he served in combat.  With the Veteran's credible statements describing proximity to weapon firing, to included proximity to large cannon fire, the Board finds that the Veteran was exposed to acoustic trauma during his service.  

The Veteran was provided an examination for tinnitus in April 2015.  During the clinical interview, the Veteran described working as a welder and truck driver during his service.  Post-service, he had worked as a general contractor.  The Veteran reported having recurrent tinnitus that had first started in the military with cannon fire in Vietnam.  The Veteran also described participating in combat in Vietnam.  For these instances of noise exposure, he denied wearing ear protection.  The examiner opined that the Veteran's tinnitus was less likely than not incurred in or caused by noise exposure that occurred during military service.  The examiner did not provide a rationale.  

In contrast to the April 2015 VA examiner's opinion, the Veteran has credibly and consistently related the onset of his tinnitus back to noise exposure during his military service.  First, he stated that tinnitus first began during his service during the April 2015 VA examination.  In addition, in a June 2015 statement, the Veteran reported that his ears started ringing while he was in Vietnam, citing to noise exposure from his occupation as a welder, driving a large tractor and shooting his M-14 rifle, and his proximity to large cannon fire.  

After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that the evidence is in at least approximate balance as to whether the Veteran's current tinnitus is related to service.  The unfavorable evidence in this case consists of the service treatment records which are entirely negative for pertinent complaints and the lengthy post-service period during which the Veteran did not seek or require any form of treatment or evaluation for tinnitus. In addition, the VA examiner concluded that the tinnitus was not a result of military noise exposure, despite not providing a rationale for this opinion.  

Assuming for the sake of argument that the April 2015 VA opinion is adequate, the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In addition, aside from noting the Veteran's complaints of tinnitus beginning during service during combat, the examiner did not otherwise account for these statements.  Regardless, the opinion is inadequate because the examiner did not provide a rationale for the opinion.  

On the other hand, given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on its onset and duration.  Here, the Board finds his assertion that the tinnitus was incurred while in service is both competent and credible, and thus is positive evidence that supports a finding of nexus in this case.  This supporting evidence places the pertinent record in relative equipoise.

Therefore, the Board will resolve doubt in favor of the Veteran with regard to his claim and grant service connection for tinnitus. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hemachromatosis is denied.

Service connection for tinnitus is granted.


REMAND


The Board finds that further development is necessary prior to adjudicating the Veteran's claim of entitlement to a skin disorder.  As stated in an April 2010 statement by Dr. L.S., the Veteran's primary care provider, the Veteran was first treated for skin cancer in May 1988.  At that time, he had actinic keratosis.  The Veteran reportedly had basal cell carcinoma of the nose as well as actinic keratosis in September 1992.  Since that time, he had treatments for actinic keratoses in September 1993, July 1994, February 1995, and September 1999.  The last treatment in 1999 was found to be basal cell carcinoma as well.  In July 2004, the Veteran was treated for actinic keratosis.  He was treated for basal carcinoma in August 2004.  

In another August 2010 statement from Dr. L.S., the doctor described how the Veteran was exposed to Agent Orange while service on his tour overseas in 1967 and 1968.  The doctor had been treating the Veteran for hemochromatosis and the Veteran had a noted history of blistering skin whenever he was exposed to the sun.  This blistering, noted Dr. L.S. was consistent with porphyria cutanea tarda, which could be caused by a combination of hemochromatosis and Agent Orange exposure.  Dr. L.S. further noted that the Veteran did not have symptoms of porphyria cutanea tarda prior to his exposure to Agent Orange.  

In his November 2010 Notice of Disagreement, the Veteran reported having oozing blisters when he served in Vietnam.  He further reported having scars and having cancer removed on his face and nose previously.  

VA treatment records from August 2015 document the Veteran being seen for right and left posterior lower leg lesions and a left lateral upper forehead lesion, all lesions suspicious for neoplasms of uncertain behavior.  A September 2015 report of biopsy of the tissues taken from the lesions showed left lateral upper forehead biopsy results that were worrisome for early evolving melanoma at the site of the biopsy.  

First, there are multiple diagnoses of record.  The Veteran has received diagnoses of actinic keratosis, basil cell carcinoma, and melanoma.  Dr. L.S., in the August 2010 statement, also compared the Veteran's symptoms to porphyria cutanea tarda, which is a presumptive disease associated with Agent Orange exposure.  See 38 C.F.R. §§ 3.307, 3.309(e)(2016).  Notwithstanding this partially favorable opinion, there has not been a definitive diagnosis of porphyria cutanea tarda, and so the Board is unable to grant service connection in this matter absent medical clarification.  

Next, the Veteran has consistently and credibly described being exposed to large amounts of sunlight and sustaining numerous sunburns during his military service.  He has also submitted photographs of him working in his occupation as a welder without wearing a shirt during his military service.  Also of record is a buddy statement from May 2016 wherein the Veteran's fellow serviceman described the Veteran not wearing a shirt while working in Vietnam and in welding.  All this is persuasive evidence that the Veteran sustained sunburns on frequent occasions during his military service.  Therefore, remand is required to obtain an examination and opinion for all diagnosed skin disorders, to include melanoma, basil cell carcinoma, and actinic keratosis, in order to determine whether such conditions are related to frequent sunburns sustained during service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Next, remand is necessary for the Veteran's claim of entitlement to an increased rating for PTSD.  In his May 2011 Substantive Appeal, the Veteran described undergoing 10 sessions with the same mental health professional who treated him in early 2010.  Of record is a psychiatric consultation conducted over the course of three visits between January and February 2010.  By the Veteran's account, there are outstanding records of treatment for PTSD from the private treatment provider who examined the Veteran for his PTSD.  The Board finds that efforts should be made on remand to obtain these records, particularly since the records currently of record show the Veteran's PTSD resulting in a different amount of impairment than that identified in the VA examinations conducted in 2010 and 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private treatment that he may have had for his service-connected PTSD that is not already of record.  Specifically, attempt to procure potential outstanding records from Dr. Chet Sundae.  Per the Veteran's May 2011 report, he underwent approximately 10 evaluations from Dr. C.S. for his PTSD.   After securing the necessary releases, attempt to obtain and associate those identified treatment records with the record.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain any relevant outstanding VA treatment records since October 2016 and associate those documents with the claims file.

3. Provide the Veteran with an appropriate examination to determine the etiology of any diagnosed skin disorders.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a) The examiner must identify any skin disorders the Veteran has had during the appeal period.  The Veteran has previous diagnoses of actinic keratosis, basil cell carcinoma, and melanoma.  An August 2010 statement from Dr. L.S. compared the Veteran's symptoms to porphyria cutanea tarda.  The examiner's diagnoses should reflect consideration of the past diagnoses of record.  

b) For any skin disorder diagnosed, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the following:  1) the Veteran's credible contentions that he sustained numerous sun burns during his active duty service in his occupation as a welder; and 2) the Veteran's conceded exposure to Agent Orange during his military service. 

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


